                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                             CIVIL ACTION NO. 5:17-CV-38-TBR


JOSEPH EARL WHEELER                                                                  PLAINTIFF

v.

GRAVES COUNTY, KENTUCKY, et al.                                                  DEFENDANTS

                            MEMORANDUM OPINION & ORDER

       This matter comes before the Court upon Motion for Summary Judgment filed by

Defendants Graves County, Kentucky and Dewayne Redmon. (R. 28). Plaintiff Joseph Earl

Wheeler has responded, (R. 41), and the Defendants have replied. (R. 44). This matter is ripe for

adjudication and, for the following reasons, IT IS HEREBY ORDERED that Defendants’

Motion, (R. 28), is GRANTED.



BACKGROUND

       Plaintiff Joseph Earl Wheeler suffers from a seizure disorder. (R. 1). When he has suffered

seizures in the past he has become disoriented and combative. (R. 33, Wheeler Depo., p. 30).

Wheeler admits that when suffering a seizure, he is irrational, disoriented, and subject to harm if

not medically treated. (Id. at p. 79.). Wheeler wears a medical alert necklace, which was tucked

underneath his shirt during the events that follow. (Id. at pp. 21-22.)

       On March 12, 2016, while driving from Tupelo, Mississippi to Paducah, Kentucky,

Wheeler stopped at a Minit-Mart on Highway 45 to use the restroom. (Id. at pp. 18, 20). Upon

exiting the restroom, Wheeler had a seizure and collapsed. (R. 1, Wheeler’s Compl., ¶ 12). The

Minit-Mart attendant called the police to report that a man had fallen outside the restroom and may



                                                  1
be dead. (R. 28, Def.s’ Mot. for Summ. J, Exhibit A). The police and Emergency Medical Services

were dispatched to the Minit-Mart.

       Graves County Sheriff’s Deputy Phillip Burnett was the first on scene. (R. 35, Burnett

Depo., pp. 10-11). Upon arrival, Burnett found Wheeler incoherent, sweaty, and nonresponsive to

questions. (Id. at pp. 10-11, 16). According to Burnett, he believed “that it was something medical

happening,” and believed Wheeler to be an “ongoing danger to himself or someone else.” (Id. at

p. 12.). While waiting for Emergency Medical Services, Deputy Burnett attempted to seat Wheeler

inside a banquette and told him to relax. (R. 28, Exhibit B, Body-Camera Footage from Deputy

Burnett). Wheeler would sit only for a few seconds, then get up and become combative. Id. Several

times Wheeler attempted to push past Burnett and leave the Minit-Mart. (Id.; R. 35, Burnett Depo.,

pp. 11-13). Wheeler’s behavior prompted Burnett to call for back up. (R. 35, Burnett Depo., pp.13-

14).

       Captain Prince, responding to Burnett’s call for backup, was second on scene. (R. 34,

Prince Depo., p. 10). As the two officers and Wheeler continued to wait for Emergency Medical

Services, Wheeler continued to be combative. (R. 28, Exhibit B, Body-Camera Footage from

Deputy Burnett; R. 28, Exhibit C, Body-Camera Footage from Captain Prince). He made several

attempts to leave the Minit-Mart and continued to shove the officers and resist their attempts to

gain control. (Id.; R. 34, Prince Depo., p. 15). Consequently, the officers called for additional

backup. (R. 28, Exhibit B, Body-Camera Footage from Deputy Burnett; R. 28, Exhibit C, Body-

Camera Footage from Captain Prince). The officers were attempting to keep Wheeler contained

inside the Minit-Mart so that they could figure out what was wrong with him and keep him away

from the highway and local elementary school, both of which were in close proximity to the Minit-

Mart. (R. 34, Prince Depo., p. 15-16; R. 35, Burnett Depo., p. 17).



                                                2
        Around the time that Emergency Medical Services were arriving on scene, the two officers

had finally managed to pin Wheeler in the banquet. (R. 28, Exhibit B, Body-Camera Footage from

Deputy Burnett; R. 28, Exhibit C, Body-Camera Footage from Captain Prince). Wheeler continued

to resist, even beginning to kick at one point. (Id.). The officers’ struggle was made worse by the

fact that Wheeler’s skin was slick with his own sweat and saliva (Wheeler began spitting during

the struggle). (Id.). Wheeler had been mumbling throughout the struggle, but at this point can be

heard saying things like “let me go” and “please.” (Id.). The officers can be continually heard

saying things such as “we can’t let you hurt yourself” and “calm down.” (Id.).

        While the officers struggled to keep Wheeler seated in the banquet, EMT’s took a blood

sugar reading from Wheeler to see if low blood sugar could be causing Wheeler’s behavior. (R.

28, Def.s’ Mot. for Summ. J., Exhibit G, EMS Report). The reading was normal. (Id.). Neither the

EMT’s nor the officers gave any indication that they suspected Wheeler had suffered a seizure. (R.

28, Exhibit B, Body-Camera Footage from Deputy Burnett; R. 28, Exhibit C, Body-Camera

Footage from Captain Prince). Instead, after ruling out the possibility of a diabetic episode, the

officers, along with the EMT’s, began to suspect that Wheeler’s behavior was induced by a drug

over-dose and or the result of a brain bleed caused by the fall while coming out of the restroom.

(R. 34, Prince Depo., p.22-23, 33-34, 60; R. 28, Exhibit B, Body-Camera Footage from Deputy

Burnett).1 Although Deputy Burnett attempted to check Wheeler’s wallet for a medical card, no

one checked Wheeler’s necklace, which, other than the chain around the back part of Wheeler’s

neck, remained tucked beneath his shirt. (Exhibit B, Body-Camera Footage from Deputy Burnett;

R. 34, Prince Depo., pp. 36-37; R. 35, Burnett Depo., pp. 39).




1
 EMT’s can be heard suggesting the possibility of a brain-bleed on Deputy Burnett’s body-camera footage at
14:57:35.

                                                       3
         The officers then transitioned Wheeler from the banquet to the floor to hand cuff him for

transport to the hospital. (R. 28, Exhibit B, Body-Camera Footage from Deputy Burnett; R. 28,

Exhibit C, Body-Camera Footage from Captain Prince). On the way to the floor, and once there,

Wheeler continued to resist. (Id.). Wheeler and the officers landed in a relatively tight area between

the banquet and a store display. (Id.). Wheeler came to the ground face-down with his hands

underneath him. (Id.). Once on the ground, Wheeler refused to place his hands behind his back to

be cuffed. (Id.). At some point after Wheeler and the officers went to the ground, Sheriff Redmon

arrived. (R. 32, Redmon Depo., p. 15; R. 34, Prince Depo., p. 19; R. 35, Burnett Depo., p. 23).

Redmon positioned himself at Wheeler’s head and attempted to assist the other deputies in

controlling Wheeler’s hands and arms. (R. 28, Exhibit B, Body-Camera Footage from Deputy

Burnett; R. 28, Exhibit C, Body-Camera Footage from Captain Prince).

         On the ground, the officers continued to tell Wheeler to “stop resisting,” to “relax,” and to

“stop fighting.” But Wheeler remained noncompliant. (Id.). Finally, Captain Prince warned

Wheeler that he was going to Tase him. (Id.). Wheeler continued to fight, and Captain Prince

deployed his taser in “drive-stun”2 mode against Wheeler. (Id.; R. 34, Prince Depo., p. 22). There

was no change in Wheeler’s behavior after the first drive-stun, so Captain Prince attempted to

drive-stun Wheeler again. (Id.). But again, Wheeler continued to resist. (R. 28, Exhibit B, Body-

Camera Footage from Deputy Burnett). After the second attempted drive-stun, Captain Prince

placed his taser on the banquet seat and continued to assist Deputy Burnett and Sheriff Redmon in

trying to handcuff Wheeler. (R. 34, Prince Depo., pp. 22-23). At this point, more officers had

arrived on scene. (R. 28, Exhibit B, Body-Camera Footage from Deputy Burnett). As Deputy



2
  A “drive-stun” is when the taser is placed directly against the skin to electrocute without launching the hooks into
the subject’s skin. Unlike when the hooks are fired into the skin, which completely incapacitates the subject, drive
stun mode causes sever pain, but leaves the victim conscious and able to comply.

                                                           4
Burnett, Captain Prince, and Sheriff Redmon continued to struggle with Wheeler’s arms, one of

the other officers to have arrived on scene picked up Captain Prince’s Taser and attempted a third,

and final, drive-stun, at which point the officers were finally able to position Wheeler’s arms

behind his back. (R. 34, Prince Depo., p. 23; R. 28, Exhibit B, Body-Camera Footage from Deputy

Burnett). After some further struggle, Wheeler was finally cuffed, strapped on the stretcher, and

placed inside an ambulance for transport to the hospital. (Id.).

         At the hospital, it was determined that Wheeler had suffered a seizure. (R. 34, Prince Depo.

p. 30). The hospital staff was told that Wheeler was drive-stunned three times. (R. 28, Exhibit D,

Body-Camera Footage from Officer Mason). However, Wheeler does not recall being treated for

any injuries caused by the Taser. (R. 33, Wheeler Depo., p.116). Once it was determined that

Wheeler’s behavior was caused by a seizure, Sheriff Redmon decided not charge Wheeler with a

crime. (R. 32, Redmon Depo., pp. 50-51).

         Captain Prince’s Taser report indicates that the Taser was used three times during the

incident and that each time it was deployed for around five seconds. (R. 28, Exhibit I, Taser

Report). However, there is no way to determine whether the Taser maintained contact with the

subject for the entirety of the five seconds. (R. 28, Exhibit H, Vike Report). In fact, it is unclear

whether the Taser ever successfully made contact with Wheeler’s skin during any of the attempted

drive-stuns.3

         Wheeler filed the instant suit on March 14, 2017, bringing § 1983 excessive force claims

against John Doe, and Sheriff Redmon, for their use of force against Wheeler inside the Minit-

Mart. (R. 1). Wheeler also brought Fourth Amendment claims against Graves County, the Graves

County Sheriff’s Department, and Sheriff Redmon for failure to properly train their law


3
 In drive-stun, mode the Taser must contact the subject’s skin in order to electrocute the subject. (R. 28, Exhibit H,
Vike Report).

                                                           5
enforcement officers. (Id.). Finally, Wheeler brought Title II disability discrimination claims under

the Americans with Disabilities Act (“ADA”) against Graves County and the Graves County

Sheriff’s Department, alleging that Graves County and the Graves County Sheriff’s Department

failed to implement policies, practices, and procedures and failed to train John Doe in this regard.

(Id.). Wheeler further claims that Graves County and the Graves County Sheriff’s Department are

vicariously liable for the acts and omissions of John Doe, which violated the ADA. (Id.). The

Graves County Sheriff’s Department was dismissed from this action on April 6, 2017 by Agreed

Order. (R. 7). The remaining Defendants now move for summary judgment on Wheeler’s claims.

(R. 28).



LEGAL STANDARD

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material

fact.” Street v. J. C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether

the party bearing the burden of proof has presented a jury question as to each element in the case.

Hartsel v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere

scintilla of evidence in support of his position; the plaintiff must present evidence on which the

trier of fact could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). The plaintiff may accomplish this



                                                  6
by “citing to particular parts of materials in the record” or by “showing that the materials cited

do not establish the absence . . . of a genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1). Mere

speculation will not suffice to defeat a motion for summary judgment; “the mere existence of a

colorable factual dispute will not defeat a properly supported motion for summary judgment. A

genuine dispute between the parties on an issue of material fact must exist to render summary

judgment inappropriate.” Monette v. Electronic Data Sys. Corp., 90 F.3d 1173, 1177 (6th Cir.

1996).



DISCUSSION

   A. Wheeler’s Claims Against John Doe are Time-barred.

         The Defendants argue that Wheeler’s claims against John Doe must be dismissed because

Wheeler failed to substitute anyone prior to applicable statute of limitations. Wheeler makes no

argument to the contrary.

         As the Defendants correctly point out, substitution of a John Doe claim must occur prior

to the applicable statute of limitations. Smith v. City of Akron, 476 F. App’x 67, 69 (6th Cir.

2012). In Kentucky, the statute of limitations for § 1983 claims is one year. E.g., Collard v.

Kentucky Board of Nursing, 896 F.2d 179 (6th Cir. 1990).

         Here, the events that gave rise to the § 1983 claims against John Doe transpired in 2016,

well over two years ago. Wheeler has failed to substitute anyone in place of John Doe.

Moreover, by failing to respond to the Defendants’ properly supported summary judgment

argument, Wheeler is deemed to have abandoned his claims against John Doe. See Hicks v.

Concorde Career Coll., 449 F. App'x 484, 487 (6th Cir.2011) (holding that a district court

properly declines to consider the merits of a claim when a plaintiff fails to address it in a



                                                   7
response to a motion for summary judgment); Clark v. City of Dublin, 178 F. App’x 522, 524-25

(6th Cir.2006) (recognizing that the failure to respond properly to motion for summary judgment

arguments constitutes abandonment of a claim). Therefore, all Wheeler’s claims against John

Doe are dismissed with prejudice.

    B. Wheeler’s Excessive Force Claims

        The Defendants make two arguments for dismissing Wheeler’s excessive force claims.

First, the Defendants argue that Wheeler’s claims require the jury to speculate as to whether

Wheeler was Tased. Second, even if Wheeler was Tased, such force was not excessive as a

matter of law given the circumstances. Wheeler responds that “the Defendants ask the Court to

abandon the dictates of Rule 56 and draw inferences from the facts in their favor to conclude a

TASER wielded by trained law enforcement officers to inflict pain on an arrestee did not work as

intended” and argues further that whether the force used was excessive is question for the jury.

(Reponse 15) (emphasis in the original). The Court will address the Defendants’ arguments in

turn.

    1. Wheeler’s Claims Require Reasonable Inference—Not Speculation.

        The Defendants contend that because there is no evidence to indicate that the Taser made

contact with Wheeler’s skin, the Jury would be required to speculate as to whether Wheeler was

actually drive-stunned. The Court disagrees.

        Defendants are correct that the neither the Jury, nor the Court in ruling on a motion for

summary judgment, may speculate. M.T. v. Saum, 3 F.Supp.3d 617, 623 (W.D. Ky. 2014)

(citing, Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996)). However, the

Jury may, and the Court at summary judgment must, draw logical inferences in Wheeler’s favor.

See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.



                                                 8
Ed. 2d 538 (1986) (requiring all reasonable inferences to be drawn against the moving party

during summary judgment) ; See also Saglioccolo v. Eagle Ins. Co., 112 F.3d 226, 228 (6th Cir.

1997) (stating that when a factual allegation is capable of more than one reasonable inference, it

must be construed in Plaintiff’s favor). The line between what is a logical inference and what is

speculation can sometimes be blurry. But typically, speculation is closer to a guess, whereas a

logical inference is a reasoned decision to draw a conclusion as to a disputed fact from an

undisputed fact. In other words, an inference is anchored in concrete evidentiary fact, whereas

speculation has no such factual anchor. See SEC v. Gonzalez de Castilla, 184 F. Supp. 2d 365,

376 (S.D.N.Y. 2002) (compiling various authorities, all of which hold that speculation is closer

to a guess, whereas an inference is based on reason and anchored in evidence or fact).

       Here, the Defendants argue that there is no evidence that the Taser ever contacted

Wheeler’s skin. To the extent that there is no direct evidence of this fact, the Defendants are

correct. The Deputies’ body camera footage did not capture the Taser contacting Wheeler’s skin

because the Taser was out of frame. (See R. 28, Exhibits B, C, D) (the Taser is off camera when

deployed). Instead, it only captured the clicking sound the Taser makes when engaged. (Id.).

While the Taser report indicates the Taser was deployed three times, it does not report whether

the Taser successfully contacted Wheeler. (R. 28, Exhibit I, Taser Report). Finally, Captain

Prince testified that he was not sure whether the Taser contacted Wheeler’s skin, and from the

Deputies’ body-camera footage, Wheeler’s behavior seems unchanged before, during, and after

the attempted drive-stuns. (R. 34, Prince Depo., p. 23; R. 28, Exhibit B, Body-Camera Footage

from Deputy Burnett).

       However, there is indisputable evidence that the Taser was deployed three times in an

attempt by trained professionals to drive-stun Wheeler. Furthermore, it is clear from his body-



                                                 9
camera footage that Officer Dale Mason told the Doctors treating Wheeler that he had been

drive-stunned three times. (R. 28, Exhibit D, Body-Camera Footage from Dale Mason). It is

from this factual evidentiary anchor that the Court can, and must at this stage of the proceedings,

reasonably infer—not guess or speculate—that the trained officers were successful in drive-

stunning Wheeler. Thus, the Defendants’ arguments fails.

   2. Assuming the Deputies Drive-Stunned Wheeler, Such Force was Not Unreasonable
      Under the Circumstances.

       Relying on the considerations pronounced in Graham v. Connor, 490 U.S. 386, 395-96,

109 S. Ct. 1865, 104 L. Ed. 2d 443 (1990), Wheeler argues that whether the force applied was

reasonable is at least a question for the jury. Conversely, and relying on The Estate of Hill v.

Miracle, 853 F.3d 306 (6th Cir. 2017), the Defendants argue that the force used was reasonable

as a matter of law. Following the Sixth Circuit’s clear guidance, the Court must agree with the

Defendants.

       The United States Supreme Court has held that all claims made against law enforcement

officers contending that they used excessive force during an arrest or seizure should be analyzed

under the reasonableness standard of the Fourth Amendment. Graham, 490 U.S. at 395-96.

Typically, in determining whether the force applied by officers was reasonable, the Court would,

as Wheeler suggests, consider the Graham factors: “severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and whether [the

suspect] is actively resisting arrest or attempting to evade arrest by flight.” Id. However, the

Court agrees with the Defendants that the Sixth Circuit’s recent decision in Miracle proves better

guidance under these circumstances.

       In Miracle, Corey Hill suffered a diabetic episode in his home. His girlfriend called the

police, and four EMT’s, followed by Deputy Christopher Miracle of the Oakland County

                                                 10
Sheriff’s Department arrived on scene. Hill was disoriented and became combative after EMT’s

pricked Hill’s finger to test his blood-sugar levels, which were critically low. The EMT’s had to

pin Hill down to insert an IV catheter into his arm so that they could intravenously administer

dextrose to raise his blood-sugar levels. After the IV was inserted, Hill became increasingly

combative, attempting to punch and kick the EMT’s. Hill also ripped the IV out of his own arm.

At this point, Deputy Miracle, who had not yet joined the fray, ordered Hill to “relax.” Hill was

noncompliant. Miracle warned Hill that he would have to use his Taser if Hill did not stop

resisting. Hill remained noncompliant. Deputy Miracle then drive-stunned Hill. Hill then became

compliant, but later sued Hill for excessive force.

         In reversing the district court, the Sixth Circuit declined to apply the Graham factors to

Deputy Miracle under the circumstances, because to apply the Graham factors to an officer

confronted with a combative subject experiencing a medical emergency would be “equivalent to

a baseball player entering the batter’s box with two strikes already against him. In other words,

because Hill had not committed a crime and was not resisting arrest, two of the three Graham

factors automatically weighed against Miracle.” Miracle, 853 F.3d at 313. Instead, the Miracle

court, noting that the ultimate goal is to determine weather the officer’s actions were objectively

reasonable in light of the circumstances, laid out three new considerations to be analyzed when

dealing with officers confronting a combative subject experiencing a medical emergency: “(1)

Was the person experiencing a medical emergency that rendered him incapable of making a

rational decision under circumstances that posed an immediate threat of serious harm to himself

or others? (2) Was some degree of force reasonably necessary to ameliorate the immediate

threat? (3) Was the force used more than reasonably necessary under the circumstances (i.e., was

it excessive)?” Id. at 314. If the answer to the first two questions is “yes” and the answer to the



                                                 11
third questions is “no,” it is likely that no Fourth Amendment violation has occurred. Id. In

considering these factors, the Sixth Circuit ultimately found Miracle’s use of force reasonable

given the circumstances.

       Contrary to Wheeler’s instance otherwise, the present case is comparable to Miracle in

multiple respects. First, and most importantly, just like Deputy Miracle encountered Hill in a

medically emergent situation, the Deputies here encountered Wheeler in a medically emergent

situation. Wheeler had just had a seizure, and like Hill, was disoriented and combative. Just like

Deputy Miracle, the officers here believed that Wheeler needed immediate medical attention.

Next, just like Hill, Wheeler was warned to relax. In fact, Wheeler was seemingly given even

more warnings to relax and calm down than Hill was. It appears, based on the Sixth Circuit’s

Opinion, that Hill was given one warning. Wheeler was given countless warnings. Finally, just

like Hill was warned prior to being drive-stunned that if he did not comply he would be Tased,

Wheeler was warned prior to being drive-stunned that if he did not comply he would be Tased.

       Wheeler’s attempts to distinguish this case from Miracle are unconvincing. First,

Wheeler argues that “[u]nlike the situation here where a medical condition was ruled out and the

officers acted upon their hunch that Mr. Wheeler was in a drug-induced state, the detainee in

Miracle was definitively diagnosed with a serious medical condition requiring immediate

medical intervention which was available and being refused at the scene.” (R. 44, Pl.’s Resp., p.

23). This is a distinction without a difference. While the officers here ruled out the possibility of

a diabetic episode, they still believed, as Wheeler points out, that Wheeler might be suffering

from a drug over-dose or a potential brain-bleed—both of which would require Wheeler to

receive immediate medical attention. Moreover, Wheeler was indeed in the midst of medical

emergency—he had just suffered a seizure in a public gas station and was disoriented next to a



                                                 12
busy highway. Thus, the officers, and EMT’s reasonably believed Wheeler to be experiencing a

medical emergency, just as Deputy Miracle reasonably believed Hill to be experiencing a

medical emergency.

       Next, Wheeler argues that his case is distinguishable from Miracle because there was

only one officer present in Miracle, whereas there were multiple officers present here. There may

have only been one officer, but there were four EMT’s, all struggling to restrain Hill. From the

body-camera footage, it is undeniable that all the officers were struggling to restrain Wheeler,

who was combative and noncompliant, just like Hill. Whether four officers were struggling or

whether one officer and four EMT’s were struggling does not matter. What matters is that the

officers were in fact struggling to restrain Wheeler.

       Finally, Wheeler claims that unlike Hill, he was not kicking or punching. However, from

the body-camera footage, it appears that Wheeler was kicking at one point. In any event, the fact

that Hill threw a punch, but Wheeler shoved, swatted, and grappled is not enough for the Court

to distinguish this case from Miracle, and none of Wheeler’s attempts to distinguish this case

from Miracle persuade the Court to ignore the Sixth Circuit’s clear guidance, which instructs the

Court to use the Miracle factors in medically emergent circumstances instead of being rigidly

bound to the Graham factors.

       Wheeler’s argument that Estate of Armstrong v. Village of Pinehurst 810 F.3d 892 (4th

Cir. 2016), offers “[a] more cogent exploration of the constitutionality of the force used towards

Mr. Wheeler” is equally unconvincing. (R. 44, Pl.’s Resp., p. 23). First, Armstrong is

distinguishable. In Armstrong, the Fourth Circuit held that officers violated Armstrong’s Fourth

Amendment rights when they drive-stunned him to get him to let go of a pole he had wrapped

himself around. Unlike this cased, Armstrong concerned a mentally ill patient who had escaped a



                                                 13
mental facility upon being committed. The officers who drive-stunned Armstrong did not believe

him to be in a medically emergent situation that required immediate medical attention. As such,

the officers were in a better position to “wait it out” when Armstrong wrapped himself around a

post and refused to budge. Here, the officers reasonably believed Wheeler to require immediate

medical attention, which precluded them from “waiting it out.”

       Second, even if Armstrong was on all fours with this case, the Court would still be

required to follow the Sixth Circuit’s holding in Miracle. District courts are bound by the

decisions of their corresponding circuit courts even if decisions from other circuits seem more

persuasive or appealing. See Timmreck v. United States, 577 F.2d 372 (6th Cir. 1978), rev’d on

other grounds, 441 U.S. 780, 60 L. Ed. 2d 634, 99 S. Ct. 2085 (1979). Armstrong comes from

the Fourth Circuit. Miracle comes from the Sixth Circuit. Thus, even if Armstrong was on

point—which it is not—and even if the Court found the Fourth Circuit’s reasoning more

persuasive than the Sixth Circuit’s—which it does not—the Court would nonetheless be bound

by Miracle.

       Having established that they are indeed applicable to this case, in considering the Miracle

factors, and viewing the facts in the light most favorable to Wheeler, the Court finds the force

used against Wheeler objectively reasonable. The answer to the first Miracle factor is yes;

Wheeler was experiencing a medical emergency that rendered him incapable of making rational

decisions under circumstances that posed an immediate threat of serious harm to himself or

others. Wheeler was disoriented and physically combative in a public place next to a major

highway. As such, Wheeler indisputably posed a danger to himself and those around him,

including both motorist that could have hit him on the highway and bystanders in the gas station.

Furthermore, the officers reasonably believed Wheeler to be suffering from a drug over-dose and



                                                14
or a brain-bleed—each of which require immediate medical attention. Thus, the officers both

reasonably believed that Wheeler was experiencing a medical emergency that rendered him

incapable of making rational decisions under circumstances that posed an immediate threat of

serious harm to himself or others, and Wheeler in fact was experiencing a medical emergency

that rendered him incapable of making rational decisions under circumstances that posed an

immediate threat of serious harm to himself or others.

       The answer to the second Miracle factor is also yes; Some degree of force was necessary

to ameliorate the immediate threat Wheeler posed to himself and others. The officers reasonably

thought Wheeler needed immediate medical attention due to a drug over-dose or brain-bleed.

Moreover, regardless of the cause, Wheeler posed a threat to himself and others as a disoriented,

large, combative man in public and in close proximity to a highway. The officers were not in a

position to wait the situation out. They needed to get Wheeler to a hospital for evaluation, away

from the highway, and out of a public setting. Because Wheeler combatively resisted the officers

verbal attempts to do so, some degree of force was necessary to alleviate the ongoing threat that

Wheeler posed to himself and others.

       Turning to the final factor, the Court finds that the force used was reasonably necessary.

The officers tried repeatedly to restrain Wheeler for transport to the hospital peacefully. They

repeatedly warned Wheeler that they would be forced to Tase him if he did not stop resisting.

When Wheeler was Tased, he was still actively resisting the officer’s attempts to restrain him

and had been for some time. Nothing in the record suggest that Wheeler was Tased maliciously

or gratuitously. Instead, the officers drive-stunned Wheeler in an attempt to gain control over

what they perceived, and what was, a dangerous situation. As such, consistent with Sixth Circuit

guidance, the Court finds the officers’ use of force objectively reasonably as a matter of law. See



                                                15
Miracle at 316 (holding that Deputy Miracle drive-stunning Hill was objectively reasonable

given the circumstances); See also Caie v. West Bloomfield Township, 485 F. App’x 92, 97 (6th

Cir. 2012) (Drive-stunning Plaintiff was objectively reasonable when it “served the purpose of

gaining control over a highly intoxicated, volatile, and uncooperative subject and neutralizing

what a reasonable officer could perceive as a dangerous situation.”). Therefore, Wheeler’s

Fourth Amendment excessive force claim against Redmon is dismissed.

       In finding that no excessive force occurred, the Court must also consequently dismiss

Wheeler’s remaining Fourth Amendment claims against Graves County and Sheriff Redmon for

failure to properly train their law enforcement officers. Contrary to Plaintiff’s assertion

otherwise, it is well settled law that “[i]f no constitutional violation by the individual defendants

is established, the municipal defendants cannot be held liable under § 1983.” Watkins v. City of

Battle Creek, 273 F.3d 682, 687 (6th Cir. 2001); See also Kareken v. Kehrt, No. 2011-CA-

000633-MR, 2012 WL 1649105, at *7 (Ky. Ct. App. May 11, 2012) (citing, City of Los Angeles

v. Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 1573, 89 L.Ed. 2d 806 (1986) (“If a person has

suffered no constitutional injury at the hands of the individual police officer, the fact that the

departmental regulations might have authorized the use of unconstitutionally excessive force is

quite beside the point.”)).

   C. Wheeler’s ADA Claim

       The Defendants move for summary judgment on Wheeler’s ADA claims for a variety of

reasons. First, the Defendants claim that Wheeler’s Complaint only asserts claims for disability

discrimination against John Doe, and then alleges Graves County failed to train

him and is vicariously liable for John Doe’s discrimination. Next, Defendants argue that

reasonable accommodations under the ADA were not required because Wheeler created an



                                                  16
exigency by threatening officers and civilians. Finally, the Defendants argue that, in any event,

Wheeler has produced no evidence to establish that force was used on him because of his

disability. Ignoring, the exigency issue, as well as Defendants’ argument that Wheeler only

asserted claims against John Doe for violating the ADA, Wheeler responds that “Defendant

Graves County through the acts of its Sheriff and officers applied excessive force precisely

because of the symptoms, manifestations, and effects of Mr. Wheeler’s seizure disorder.” (RESP

P.35). Even assuming the ADA applies to situations in which an individual is detained for

medical treatment, such as here, and assuming Wheeler has brought an ADA claim directly

against Graves County and not just a vicarious liability claim for John Doe’s violations,

Wheeler’s claim still fails as a matter of law.

        Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities, of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. To succeed on a Title II claim, the plaintiff must make a prima facia

showing that “(1) [he] has a disability; (2) [he] is otherwise qualified; and (3) [he] was being

excluded from participation in, denied the benefits of, or subjected to discrimination under the

program because of [his] disability.” Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir.

2015). To satisfy the third element the plaintiff “‘must present evidence that animus against the

protected group was a significant factor in the position taken by the municipal decision-makers

themselves or by those to whom the decision-makers were knowingly responsive.’” Id. (quoting

Turner v. City of Englewood, 195 F. App’x 346, 353 (6th Cir. 2006)). The plaintiff need not

show that the disability was the sole cause, but he must at least show that it was a cause and that

the discrimination was intentional. Tucker v. Tennessee, 539 F.3d 526, 532 (6th Cir. 2008)



                                                  17
(holding that discrimination must be intentional); Beans v. City of Massillon, 706 F. App’x 295,

299 (6th Cir. 2017) (“[Plaintiff] need not show [ ] disability was the ‘sole cause’ of the

discrimination.”).

       Here, Wheeler has failed to produce even a shred of evidence to suggest any animus by

the Defendants against individuals with seizure disorders. In fact, the officers detaining Wheeler

at no point during his detention knew that he had a seizure disorder. Thus, it is impossible that

animus against those with seizure disorders was a significant factor in the position taken by the

municipal decision-makers themselves or by those to whom the decision-makers were knowingly

responsive. Simply put, the officers could not have intentionally discriminated against Wheeler

based on his seizure disorder because they were unaware of it. Thus, Wheelers ADA claims must

be dismissed.



CONCLUSION

       For the foregoing reasons, the Court GRANTS the Defendants’ Motion for Summary

Judgment. A separate Oder and Judgment shall be filed contemporaneously herewith dismissing

all claims against the Defendants in this action with prejudice.




                                                                   March 21, 2019




                                                 18
